PER CURIAM.
Appellants, respondents below, appeal orders of the circuit court, juvenile division, waiving its jurisdiction over them pursuant to appellee’s, petitioner below, motions.
On May 1, 1975, appellee filed petitions for delinquency against appellants in the circuit court, juvenile division, charging them with fourteen counts, including the alleged crimes of robbery, display of a firearm during a felony, and assault with intent to commit first degree murder.
On the same date, appellee filed motions for orders for the court to waive jurisdiction over appellants and to transfer their cases to the circuit court, criminal division. After a hearing, on May 23, 1975, orders were entered by the court granting appel-lee’s motions. From these orders, appellants appeal.
Appellants contend that the court erred in entering the orders because the evidence presented at the hearing did not establish probable cause to believe that appellants committed the crimes as charged. Appellants further contend the evidence clearly established that reasonable prospects for appellants’ rehabilitation existed. Appel-lee contends to the contrary.
We have carefully considered the record, all points in the briefs, and arguments of counsel in light of the controlling principles, and have concluded that no reversible error has been demonstrated. Pursuant to § 39.02, Fla.Stat, F.S.A., the record shows adequate support for the court’s entries of the orders appealed. See W. B. v. State, Fla.1975, 313 So.2d 711; Davis v. State, Fla.1974, 297 So.2d 289; Gagliano v. State, Fla.App.1970, 234 So.2d 159; and B. P. W. v. State, Fla.App.1968, 214 So.2d 365. Therefore, for the reasons stated and upon the authorities cited, the orders appealed are affirmed.
Affirmed.